548 F.2d 1154
UNITED STATES of America, Plaintiff-Appellee,v.David REYNA, Defendant-Appellant.
No. 76-1692Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 17, 1977.

Roland Dahlin, Federal Public Defender, Houston, Tex., for defendant-appellant.
David Reyna, pro se.
Edward B. McDonough, Jr., U.S. Atty., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before BROWN, Chief Judge, and GEWIN and MORGAN, Circuit Judges.
PER CURIAM:


1
Appellant's vehicle was stopped for routine citizenship questioning at the permanent Border Patrol immigration checkpoint seven miles south of Falfurrias, Texas.  Kilo bricks of marihuana were seen in plain view through holes in a plate covering a portion of the open bed of the vehicle.  Stops of this kind at permanent checkpoints do not offend the Fourth Amendment or require a judicial warrant.  Sifuentes v. United States, affirmed sub nom.  United States v. Martinez-Fuerte, --- U.S. ----, 96 S. Ct. 3074, 49 L. Ed. 2d 1116 (1976).  A search at a permanent checkpoint is valid, if, after stopping the vehicle, the Border Patrolman finds probable cause for the search.  United States v. Ortiz, 422 U.S. 891, 95 S. Ct. 2585, 45 L. Ed. 2d 623 (1975); United States v. Santibanez, 5 Cir. 1975, 517 F.2d 922.  Plain view of the kilo bricks of marihuana through holes in the plate covering the contraband gave the agent probable cause to search.  United States v. Kalie, 5 Cir. 1976, 538 F.2d 1201; United States v. Dixon, 5 Cir. 1976, 525 F.2d 1201.


2
In conformity with the requirements established by Anders v. California,  386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), we have carefully considered this cause in its entirety, and conclude that there is no arguable merit in the appeal.  It is therefore ordered that the motion filed by Charles S. Szekely, Jr. for leave to withdraw as court-appointed counsel for appellant is GRANTED, and the appeal is DISMISSED.  See Local Rule 20.  See also United States v. Minor, 5 Cir. 1971, 444 F.2d 521 and United States v. Crawford, 5 Cir. 1971, 446 F.2d 1085.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I